DETAILED ACTION
This action is responsive to the application No. 16/349,886 filed on May 14, 2019. The amendment filed on April 23, 2021 has been entered. The objection to the specification has been withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 5, 8-11, and 15 are currently pending and being considered in the Office Action. Claims 4, 6, 7, and 12-14 are withdrawn.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings as filed on May 14, 2019 and April 23, 2021 are at least partially illegible due to the combination of image quality, line widths, and patterns. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Paragraph [0076] as amended recites, “a barrier metal film 15a, a conductive portion 15b… are formed, so that the semiconductor device 300 illustrated in FIG. 12 is fabricated.” Figs. 12-17 do not include elements labeled 15a or 15b. Examiner’s interpretation from the disclosure is that element labels should be added in the drawings to elements analogous to 15a and 15b in Fig. 1, although as noted in the above objection to the drawings it is not clear which elements these labels are pointing to. The elements in Fig. 12 should be appropriately labeled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raaijmakers (U.S. Pub # 2003/0143839) of record.
Regarding independent Claim 1, Raaijmakers teaches, in Figs. 13 and 22 (Fig. 13 is cited for elements not appearing in the partially completed embodiment of Fig. 22), a semiconductor device, comprising: 
a vertical electrode (Fig. 13: second portion of 150 & 155, paragraphs [0172] & [0177], wherein 150 is disclosed as having two portions, “the liner 150 can comprise an initial metal adhesion layer in addition to a metal nitride barrier layer”) in a vertical hole (Fig. 9a: 62, paragraph [0080]), wherein the vertical hole (62) has an opening portion (at Fig. 9a: 55) and a hole bottom (at Fig. 9a: 52); 
a base (Fig. 22: 250, Fig. 13: 50, paragraph [0072]), wherein 
the vertical electrode (second portion of 150 & 155) extends from the opening portion (at 55) of the vertical hole (62) toward a portion to be connected (Fig. 13: 52, paragraph [0072]), 
the vertical electrode (second portion of 150 & 155) extends along a thickness direction of the base (50), and 
the vertical electrode (second portion of 150 & 155) comprises a structure that includes a barrier metal film (second portion of 150; paragraph [0172]: “the liner 150 can comprise… a metal nitride barrier layer”) and a conductive material (155); 
a first insulating film (Fig. 22: 348, paragraphs [0190]-[0191], analogous to Fig. 13: 148, paragraphs [0108] & [0113]) exposed to the vertical hole (62), wherein 
the barrier metal film (second portion of 150) and the conductive material (155) are stacked sequentially from a side close to the first insulating film (348/148),
the first insulating film (348/148) has a tapered shape (see Fig. 22, paragraphs [0190]-[0191]) with a thickness of the first insulating film (348/148) gradually decreases ([0191]) from the opening portion of the vertical hole (at 55) toward the hole bottom of the vertical hole (62),
each of the first insulating film (348) and the barrier metal film (second portion of 150) has an extending portion (horizontal portion of 348 between Fig. 22: 260 & 262, and horizontal portion of 150 adjacent to Fig. 13: 54), 
the extending portion (horizontal portions of 348 & 150) extends from the first insulating film (348) toward a center of the vertical hole (62) in a radial direction (horizontal with respect to Figs. 22 & 13 is considered a radial direction), and 
the extending portion (horizontal portions of 348 & 150) has a length (see modified Fig. 22 below: L1) less than a length (see modified Fig. 22 below: L2; by broadest reasonable interpretation, the distance between the center of the vertical hole and the upper portion of 348 may be considered “a length” as recited) between the center (center of 62) and the first insulating film (348); and
a low-resistance film (first portion of 150, paragraph [0172]: “the liner 150 can comprise an initial metal adhesion layer”), wherein 
the low-resistance film (first portion of 150) is between the barrier metal film (second portion of 150) and the first insulating film (348/148) except (since “sealing layer” 348/148 cited herein as the first insulating film is formed having a tapered shape that does not cover the hole bottom as shown in Fig. 22, and “metal adhesion layer 150” cited herein as the low-resistance film covers the hole bottom as shown in Fig. 13, the low-resistance film is not considered to be between the barrier metal film and the first insulating film at the hole bottom, which is in the vicinity of the portion to be connected) in a vicinity of the portion to be connected (52), and 
a resistance value of the low-resistance film (first portion of 150) is lower than a resistance value (the instant limitation “a resistance value” is considered a statement of the inherent properties and/or functions of the material of the process, wherein the prior art of Raaijmakers anticipates or renders obvious the claimed material structure; it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent; when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; see MPEP § 2112.01) of the first insulating film (348/148).

    PNG
    media_image1.png
    970
    713
    media_image1.png
    Greyscale

Regarding Claim 2, Raaijmakers teaches the semiconductor device according to claim 1, wherein the low-resistance film (first portion of 150) comprises at least one of Ti, TiN, Ta, TaN, Zr, ZrN, Hf, HfN, Ru, Co, W, WN, Mn, MnN, Al, Sn, Zn, Si, Ge, Ga, or SiN ([0172]).
Regarding Claim 3, Raaijmakers teaches the semiconductor device according to claim 1, wherein the low-resistance film (first portion of 150) is between the extending portion (horizontal portion of 348) of first insulating film (348/148) and the extending portion (horizontal portion of 150) of the barrier metal film (second portion of 150).
Regarding Claim 8, Raaijmakers teaches the semiconductor device according to claim 1, further comprising a second insulating film (Fig. 13: 51, paragraph [0072]) stacked on a side surface (by broadest reasonable interpretation, the top surface of 52 as pictured may be considered a side surface of 52) of the portion to be connected (52), wherein 
the side surface (52) of the portion to be connected is on a side of the opening portion (at 55) of the vertical hole (62), and 
an end portion (bottom end of 150, proximate to 52) of the low-resistance film (first portion of 150), the end portion (bottom of 150) being that is close to the portion to be connected (52), reaches the second insulating film (51).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers (U.S. Pub # 2003/0143839) of record as applied to claim 1 above, and further in view of Yang (U.S. Pub # 2009/0206485) of record.
Regarding Claim 9, Raaijmakers teaches the semiconductor device according to claim 1, and is silent with respect to wherein the low-resistance film comprises a stacked structure that includes a stack of a plurality of layers of low-resistance films, a first layer of the plurality of layers of low-resistance films is stacked closest to the center of the vertical hole, and the first layer extends longer and closer to the portion to be connected than a second layer of the plurality of low resistance films other than the first layer.
Yang discloses a semiconductor device comprising: 
a vertical electrode (Fig. 12B: 48 & 50, paragraphs [0058] & [0061]) in a vertical hole (Fig. 4: 26, paragraph [0033]);
wherein the vertical electrode (48 & 50) extends toward a portion to be connected (Fig. 12B: 20, paragraph [0033]);
a low-resistance film (Fig. 12B: 30 & 46, paragraphs [0046] & [0055]);
wherein the low-resistance film (30 & 46) comprises a stacked structure that includes a stack of a plurality of layers of low-resistance films (30 & 46), 
a first layer (46) of the plurality of layers of low-resistance films (30 & 46) is stacked closest to a center of the vertical hole (26), and the 
first layer (46) extends longer and closer to the portion to be connected (20) than a second layer (30) of the plurality of layers of low-resistance films (30 & 46) other than the first layer (46).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “low-resistance film comprises a stacked structure that includes a stack of a plurality of layers of low-resistance films, a first layer of the plurality of layers of low-resistance films is stacked closest to the center of the vertical hole, and the first layer extends longer and closer to the portion to be connected than a second layer of the plurality of low resistance films other than the first layer” teachings of Yang to the device of Raaijmakers because Yang discloses in paragraph [0005] that a via-gouging feature is reported to achieve a reasonable contact resistance as well as an increased mechanical strength of the contact stud, and further discloses in paragraph [0012] that a via-gouging feature may be formed by a method that does not disrupt the coverage of the deposited diffusion barrier in the overlying line opening or introduce damages caused by Ar sputtering into the dielectric material that includes the via and line openings.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers (U.S. Pub # 2003/0143839) of record as applied to claim 1 above, and further in view of Sprey (U.S. Pub # 2008/0242078) of record.
Regarding Claim 10, Raaijmakers teaches the semiconductor device according to claim 1, and is silent with respect to wherein the vertical electrode has a diameter of at least 10 µm and an aspect ratio of at least 1.
	Sprey discloses a semiconductor device wherein a vertical electrode (Fig. 1B: 102, 104, 112, paragraphs [0020] & [0026]) has a diameter of at least 10 µm and an aspect ratio of at least 1 (paragraph [0020]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “vertical electrode has a diameter of at least 10 µm and an aspect ratio of at least 1” teachings of Sprey to the device of Raaijmakers because Sprey discloses in paragraph [0003] that an IC package may incorporate deep vias in order to form a highly integrated device.

Allowable Subject Matter
Claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 15, the prior art of record neither anticipates nor renders obvious the claimed arrangement of films in a vertical hole through a semiconductor substrate, in combination with the additionally claimed features. The closest prior art of Raaijmakers (U.S. Pub # 2003/0143839) teaches a similar arrangement of films in a vertical hole, but in the case of Raaijmakers the hole is formed as a damascene structure through two dielectric layers. It would not be obvious to one of ordinary skill in the art to modify the device of Raaijmakers such that the damascene structure is through a semiconductor substrate instead of through two dielectric layers. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 5, the prior art of record neither anticipates nor renders obvious the limitation “wherein a film thickness of the low-resistance film is thicker in the opening portion of the vertical hole than the hole bottom of the vertical hole” in combination with the additionally claimed features. 
Regarding Claim 11, the prior art of record neither anticipates nor renders obvious the limitation “wherein an aspect ratio of a portion of the hole bottom having a side wall not provided with the low- resistance film is less than 1 (excluding 0)” in combination with the additionally claimed features.
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (p. 12 line 14-p. 14 line 15), Applicant argues that the prior art of Raaijmakers fails to teach the limitation “each of the first insulating film and the barrier metal film has an extending portion, the extending portion extends from the first insulating film toward a center of the vertical hole in a radial direction, and the extending portion has a length less than a length between the center and the first insulating film” as recited in claim 1. Applicant argues that Raaijmakers teaches that sealing layer 148 (cited as the claimed first insulating film) extends over all interior surfaces of the opening forming via 62 (cited as the claimed vertical hole), and therefore there is no extending portion having a length less than a length between the center and the first insulating film.
Examiner respectfully submits that the limitation “an extending portion” may be interpreted to refer to the horizontal portion of 348 between Fig. 22: 260 & 262 and the horizontal portion of 150 adjacent to Fig. 13: 54, and the limitation “a length between the center and the first insulating film” may be interpreted to refer to the length between the center of the via hole and the top of the first insulating film. Under this interpretation, Raaijmakers is considered to teach the device as claimed. Further, Examiner notes that although sealing layer 148 is cited as an analogous element in Fig. 13, the element properly cited as corresponding to the claimed first insulating film is Fig. 22: 348. Elements of Fig. 13 are cited due to the fact that the embodiment of Fig. 22 does not show the remaining layers formed in the via. Therefore, the first insulating film of Raaijmakers is not considered to extend over all interior surfaces of the opening in the cited embodiment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892